The above matter' came up for formal hearing on March 4th, 1935, and the petitioner being represented by counsel, and the respondent being represented by counsel, I proceeded to take testimony on behalf of both parties, and the following facts appeared:
1. That on or about the 13th day of September, 1934, the petitioner was employed by the respondent herein.
3. That the petitioner used his own automobile in the business of the respondent, and that the respondent paid the petitioner for the upkeep of the ear and for the repairs necessary to maintaining the car; and that on or about the 13th day of September, .1934, the petitioner, while repairing the spring in the car, sustained an injury to three of his fingers, it appearing that this work was being done on a Saturday afternoon at about three o’clock in the yard of the petitioner’s residence.
*808DETERMINATION.
After hearing the facts and after hearing the argument of the counsel, I determined that, at the time of the accident, the petitioner was not acting in the course of his employment, nor was he doing any act which arose.out of the course of his employment. The petitioner was a salesman and was hot hired to repair automobiles, and as the accident occurred on a Saturday afternoon, in his own yard, I do not find, as a fact, that he was then and there acting in the course of his employment.
ORDER.
1. It is therefore ordered that on this 24th day of April, 1925, that the petition herein be dismissed, and that no award of compensation be granted nor counsel fee allowed.
Harry J. Goas, Deputy Commissioner of Compensation.